


117 HR 2241 IH: Civilian Climate Corps Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2241
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. Neguse (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of the Interior and the Secretary of Agriculture to establish a Civilian Climate Corps, and for other purposes.


1.Short titleThis Act may be cited as the Civilian Climate Corps Act of 2021. 2.FindingsCongress finds that—
(1)the United States has a strong history of citizen response to national calls to service in order to help the United States recover during a crisis; (2)more than 80 years ago, the United States rose to the challenge of the Great Depression with the creation of citizen service programs, such as the Civilian Conservation Corps and the Works Progress Administration;
(3)millions of participants in the Civilian Conservation Corps and the Works Progress Administration program benefitted from paid employment and opportunities to develop the skills of the participants while constructing units of the National Park System and public land infrastructure and producing cultural works still enjoyed today; (4)the signature programs of the Corporation for National and Community Service, which are the AmeriCorps State and National, AmeriCorps National Civilian Community Corps, AmeriCorps VISTA, and National Senior Service Corps programs, can and should be expanded to meet current needs;
(5) individuals in every State and territory have been infected with the COVID–19 virus and killed by COVID–19, with more than 29,000,000 cases causing more than 500,000 deaths; (6)in response to the COVID–19 pandemic, States, Tribal governments, and cities across the United States have closed down businesses, schools, and public events, leading to a dramatic drop in economic activity and a sharp projected decline in the United States economy;
(7)more than 18,000,000 people in the United States are receiving unemployment benefits, with weekly unemployment filings continuing to increase; (8)young workers, women, workers with low educational attainment, part-time workers, and racial and ethnic minorities have experienced high unemployment rates throughout the COVID–19 pandemic;
(9)the United States and the world are facing a profound climate crisis and the impacts of climate change will continue to intensify according to current trajectories; (10)the scientific community has made it clear that significant and rapid action is necessary to avoid the most catastrophic impacts of climate change;
(11)on January 27, 2021, President Biden issued Executive Order 14008 (86 Fed. Reg. 7619 (February 1, 2021)), which calls for the creation of a Civilian Climate Corps Initiative in which participants would work— (A)to conserve and restore public land and water;
(B)to increase reforestation; (C)to increase carbon sequestration in the agricultural sector;
(D)to protect biodiversity;  (E)to improve access to recreation; 
(F)to bolster community resilience; and (G)to address climate change;
(12)the Civilian Climate Corps presents a unique opportunity for flexible, locally driven responses to meet State and local employment, environmental, and recovery needs; and (13)the Civilian Climate Corps would create conservation and resilience jobs that emphasize accessible training opportunities to help a generation of workers develop robust professional skills. 
3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committees on Appropriations, Energy and Natural Resources, Agriculture, Nutrition, and Forestry, and Health, Education, Labor, and Pensions of the Senate; and (B)the Committees on Appropriations, Natural Resources, Agriculture, and Education and Labor of the House of Representatives.
(2)CorpsThe term Corps means the Civilian Climate Corps established under section 4(a). (3)Disproportionately impacted communityThe term disproportionately impacted community means a community with significant representation of communities of color, low-income communities, or Tribal and Native American communities, that experiences, or is at risk of experiencing higher or more adverse human health or environmental effects. 
(4)Qualified youth service or conservation corpsThe term qualified youth service or conservation corps means— (A)a program authorized under—
(i)the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.); (ii)title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.); or
(iii)the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), including the Indian Youth Service Corps authorized under section 210 of that Act (16 U.S.C. 1727b); and (B)the Urban Youth Corps authorized under section 106 of the National and Community Service Trust Act of 1993 (42 U.S.C. 12656).
(5)SecretariesThe term Secretaries means the Secretary of the Interior and the Secretary of Agriculture, acting jointly.  (6)Tribal and Native American communityThe term Tribal and Native American community means a population of people who are members of—
(A)an Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); (B)an urban Indian (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) community; 
(C)a Native Hawaiian (as defined in section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c)) community; or (D)a Native American Pacific Islander (as defined in section 815 of the Native American Programs Act of 1974 (42 U.S.C. 2992c)) community. 
4.Civilian climate corps
(a)EstablishmentThe Secretaries, in coordination with the Secretary of Transportation, the Secretary of Housing and Urban Development, the Secretary of Energy, the Secretary of Commerce, the Secretary of Labor, the Secretary of Health and Human Services, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Office of Management and Budget, the Administrator of the Environmental Protection Agency, and the heads of other relevant Federal agencies, shall enter into an interagency agreement establishing a Civilian Climate Corps, to be operated in accordance with the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.). (b)ConsultationThe Secretaries shall consult with the National Association of Service and Conservation Corps and other relevant national service organizations for the purpose of identifying appropriate projects, activities, and workforce development outcomes for the Corps.
(c)ReportNot later than 60 days after the date of enactment of this Act, the Secretaries, in coordination with the Secretary of Transportation, the Secretary of Housing and Urban Development, the Secretary of Energy, the Secretary of Commerce, the Secretary of Labor, the Secretary of Health and Human Services, the Chief Executive Officer of the Corporation for National and Community Service, the Director of the Office of Management and Budget, the Administrator of the Environmental Protection Agency, and the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a report that describes— (1)the proposed number of Corps members; and
(2)the recommended amount of funding for the Corps for each of fiscal years 2022 through 2025. (d)Diverse backgrounds of participantsIn selecting members for the Corps, the Secretaries shall ensure that—
(1)members are from economically, geographically, and ethnically diverse backgrounds; and  (2)veterans, individuals with disabilities, and people of various sexes, sexual orientations, and gender identities are represented.
5.Requirements for Corps service projectsA service project carried out by the Corps shall— (1) (A)prioritize efforts to assist disproportionately impacted communities; or
(B)be carried out in partnership with a qualified youth service or conservation corps;  (2)be coordinated with Tribal and Native American communities to protect natural cultural resources; and
(3)accomplish 1 or more of the following objectives:  (A)Conserving, monitoring, and restoring public land and water to help mitigate and adapt to climate change.
(B)Addressing the needs of frontline communities experiencing the worst effects of climate change. (C)Building resilience to climate change through nature-based solutions, such as living shorelines, wetlands, green stormwater infrastructure, and sustainable forest management, to appropriately manage natural systems that buffer human communities from environmental harm.
(D)Assisting natural disaster-prone communities and disproportionately impacted communities by replacing aging infrastructure with climate-ready upgrades, such as improved stream crossings and enhanced energy efficiency for community facilities and housing. (E)Promoting traditional ecological knowledge natural climate solutions, such as ecologically appropriate reforestation and sequestration and techniques, such as aquaponics and regenerative practices, in the agricultural sector, to help mitigate climate change by reducing atmospheric greenhouse gas concentrations.
(F)Supporting the resilience of natural systems to climate change by protecting biodiversity through targeted conservation efforts and eradication of invasive species. (G)Increasing education of the general public on climate adaptation and mitigation, including ways in which private landowners can initiate similar efforts on private land.
(H)Improving access to outdoor recreation to promote a continued national appreciation for the natural environment. (I)Addressing environmental degradation in disproportionately impacted communities.
(J)Supporting the resilience of agricultural and food supply systems to ensure reliable and equitable access to nutritious foods, particularly among disproportionately impacted communities. (K)Advancing the resiliency and carbon emission reductions of participating agencies through installation of small-scale clean energy equipment or facility weatherization projects on public land.
(L)Addressing urban and suburban greening and revitalization, including— (i)the preservation, restoration, and expansion of open spaces;
(ii)the conversion of blacktops;  (iii)the installations of green roofs; and
(iv)the planting of trees.  6.Matching funds waiverAny otherwise applicable matching funds requirements, including under section 212(a)(1) of the Public Lands Corps Act of 1993 (16 U.S.C. 1729(a)(1)), shall be waived for projects carried out using amounts made available under this Act. 
7.Authorization of appropriations
(a)In generalThere are authorized to be appropriated such sums as are necessary to carry out this Act for each of fiscal years 2022 through 2025. (b)Reservation of funds for Indian Tribal and Native American communities (1)In generalOf the amounts appropriated to carry out this Act for any fiscal year, the Secretaries shall reserve not less than 5 percent for projects carried out in Tribal and Native American communities.
(2)Consultation requiredThe Secretaries shall consult with each applicable Tribal and Native American community with respect to any projects carried out with funds reserved for use in Tribal and Native American communities under this subsection.   